ALDERMAN, Judge.
Petitioner, after having been convicted in the County Court of Broward County, filed an appeal to the Circuit Court of the Seventeenth Judicial Circuit. The Circuit Court, upon motion of the State, struck petitioner’s brief and dismissed her appeal upon the ground that said brief was based on matters which were not established by the record on appeal.
The scope of our review in this case is limited to whether the Circuit Court departed from the requirements of law essential to the administration of justice. Zediker v. State, 218 So.2d 464 (Fla. 3d DCA 1969); State v. Katz, 108 So.2d 60 (Fla. 3d DCA 1959). Petitioner is not entitled to review by common-law writ of certiorari of a circuit court’s order rendered as an appellate court in a direct appeal from the county court, where no departure from the essential requirements of law is demonstrated by the record. P.G.A. National Golf Club v. Petty, 304 So.2d 141 (Fla. 4th DCA 1974).
The action of the circuit court in this case was within the scope of its jurisdiction and did not depart from the essential requirements of the law. In addition, we note that, since the appeal in question was dismissed as a result of mistakes made by petitioner’s court appointed counsel amounting to state action, petitioner will be entitled to seek review by habeas corpus. Baggett v. Wainwright, 229 So.2d 239 (Fla. 1969); Hooks v. State, 250 So.2d 322 (Fla. 4th DCA 1971); Lyden v. State, 281 So.2d 591 (Fla. 2d DCA 1973). Therefore the Petition for Common Law Writ of Certiora-ri is DENIED.
CROSS and DOWNEY, JJ., concur.